Citation Nr: 1605816	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  15-04 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Moses Cone Hospital for the period from January 29, 2013 to March 21, 2013. 


REPRESENTATION

Veteran represented by:	Ann C. Cueva, agent


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who apparently served on active duty from November 1984 to May 1991 (the record before the Board does not include a DD Form 214 or a service department verification of his service, but there is evidence that he is service-connected for a disability and thus has "veteran" status).  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Durham, North Carolina, which denied payment or reimbursement for unauthorized medical expenses incurred at Moses Cone Hospital for the period from January 29, 2013 to March 21, 2013.  Subsequently, the case was transferred to the Salem, Virginia VAMC, which issued a statement of the case to the Veteran in February 2015, after which he filed a substantive appeal to perfect his appeal to the Board.  

The available record before the Board shows conflicting information as to whom the Veteran has appointed as his representative in the appealed matter.  Of record is VA Form 21-22a, Appointment of Individual as Claimant's Representative, on which the Veteran designated an agent to represent him.  This agent was recognized as his power of attorney (POA) by a VA office in Salem in a report of contact in October 2015.  However, subsequent correspondence from the VA and the Board was also sent to the North Carolina Division of Veterans Affairs.  This matter should be clarified.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his substantive appeal form (VA Form 9) dated in February 2015, the Veteran indicated that he desired a Board hearing at a local VA office.  In December 2015, the VA sent him a letter, notifying him of a videoconference hearing before a Veterans Law Judge that was scheduled for January 2016 at the RO.  Later in December 2015, the Veteran responded that he declined the scheduled videoconference in favor of an in-person "Travel Board" hearing at a later date.  (In a separate statement in December 2015, a representative from the North Carolina Division of Veterans Affairs echoed the Veteran's wishes to forego a videoconference hearing for a Travel Board hearing).  

Therefore, the case must be returned to the RO so that a Travel Board hearing may be scheduled.  In that regard, it is noted that as the Veteran evidently resides in North Carolina, the Winston-Salem RO would be considered his local VA office.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at his local VA office.  Thereafter, process the appeal in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




